Citation Nr: 0629762	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-29 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
that decision, the RO denied the appellant's application for 
nonservice-connected pension benefits on the basis that he 
had no legal entitlement to this benefit.  The appellant's 
disagreement with that decision led to this appeal.  


FINDING OF FACT

The appellant's only contention regarding his service is that 
he served from November 1941 to September 1945 in the 
Philippine Commonwealth Army, USAFFE, with recognized 
guerilla service; the National Personnel Records Center 
(NPRC) has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  


CONCLUSION OF LAW

There is no legal authority for entitlement to VA nonservice-
connected pension benefits for the appellant.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006), does not apply to his case.  The only issue before 
the Board is whether the appellant had qualifying service to 
establish eligibility for nonservice-connected pension; if 
not, he is not a proper claimant for VA pension benefits.  
The record includes service department certification of 
nonservice. Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding (and dispositive unless there is evidence suggesting 
that a request for recertification of service is necessary), 
the Board's review is limited to interpreting the pertinent 
law and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  

Further, in a case such as this, where even if proved, the 
facts as alleged by the appellant could not change the 
outcome, the VCAA is not for application.  Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003) (in claim for 
dependency and indemnity compensation by veteran's brother, 
the Court concluded "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development [under the VCAA] that could 
not possibly change the outcome of the decision.").  Thus, 
where a claim cannot be granted because the claimant is not 
entitled to benefits as a matter of law, no notice to the 
claimant pursuant to 38 U.S.C. § 5103(a) is required.  See 
VAOPGCPREC 2-2004 (2004).  

Nonetheless, the RO, in its January 2003 initial denial, 
advised the appellant of the basis of the denial of the claim 
and the evidence needed to substantiate the claim.  The 
June 2003 statement of the case again explained the basis for 
the denial of the claim, outlined the evidence considered, 
and outlined the controlling regulations.  In June 2003, the 
RO requested verification of claimed service from the 
National Personnel Records Center, and thereafter issued 
supplemental statements of the case.  The appellant has not 
submitted, nor has he alleged the existence of, any evidence 
suggesting that recertification of his service or nonservice 
is necessary.  

Background and analysis

The law authorizes the payment of non-service-connected 
pension to a veteran of a war who has the requisite service, 
meets certain income requirements, and who is permanently and 
totally disabled or is 65 years of age or older. 38 U.S.C.A. 
§§ 1502, 1513, 1521 (West 2002).

In order to establish basic eligibility for VA pension 
benefits, it is required, in part, that the individual in 
respect to whom pension is claimed be a veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6 (2006).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty. 
"Active duty" is defined as full-time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. 
§ 3.1.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title. See 38 U.S.C.A. § 107(a) 
(West 2002); see also Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).  

That is, persons with service in the Philippine Commonwealth 
Army, USAFFE, including the recognized guerrillas, or service 
with the new Philippine Scouts under Public Law 190, 79th 
Congress shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), 
(d).  

In this case, the appellant states that he was born in 1915 
and asserts that he was in the USAFFE from November 1941 to 
September 1945 and part of this time included recognized 
guerilla service.  He has submitted medical evidence 
concerning his current health and affidavits from relatives, 
friends, and widows of men who served as guerrillas attesting 
to the appellant's activities, which they describe as 
guerilla service or supportive of such.  The appellant has 
claimed no other service.  In addition, he has stated 
repeatedly that he has no other evidence in support of his 
claim, and in this regard, he has stated that he was not 
processed at the end of his service in September 1945 and was 
separated from his group because he was sick with malarial 
fever at that time.  

The Board notes that at the time of its initial decision, the 
RO specifically notified the appellant that the law provides 
that pension is not payable based on service with the 
Commonwealth Army of the Philippines (USAFFE), including the 
recognized guerrillas, or the new Philippine Scouts.  Neither 
then, nor at any time since, has the appellant asserted that 
he had any other type of service.  In July 2003, in response 
to a request from the RO, the National Personnel Records 
Center reported that the appellant has no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the United States Armed Forces.  

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  

In this case, the NPRC has not verified the appellant's 
claimed service.  However, even assuming, arguendo, that the 
appellant had verified service from November 1941 to 
September 1945, including recognized guerrilla service, his 
claim must be denied as a matter of law.  That is because, as 
outlined above, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the Military Order of the President dated July 
26, 1941, including service as a recognized guerilla, does 
not constitute active military, naval, or air service such as 
to qualify the claimant for VA nonservice-connected pension 
benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  Thus, the 
law precludes basic eligibility for nonservice-connected 
pension based upon the appellant's claimed service, and the 
Board concludes that the appellant is not eligible for the 
requested benefits.  

Th Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, and 
that he is not eligible for nonservice-connected pension 
benefits under the law administered by VA.  As the law, and 
not the evidence, is dispositive in this case, the claim must 
be denied because of the lack of legal entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
appellant's proper remedy if he wishes to contest the service 
verification is an application to the Board for Correction of 
Military Records.  See Cahall v. Brown, 7 Vet. App. 232 
(1994).  


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is not established; the appeal is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


